Peabody, J.
This is an action of assumpsit for breach of contract to purchase a farm situated in Hartford, Oxford County, Maine. It was brought in the Municipal Court of Rumford Falls in said County, and on motion of the defendant was removed to the Supreme Judicial Court. °
It comes before the Law Court on an agreed statement of facts.
On or about the fifteenth of September, 1908, the defendant made a verbal agreement with the plaintiff to purchase his farm and certain personal property of,the value of more than $60 the price to be paid for the whole property being $2400. Subsequently several letters passed between the parties in which the plaintiff requested that a binding memorandum of the contract be made, and the statements and admissions contained in the letters of the defendant in response to these requests are relied upon as constituting a sufficient memorandum to comply with the requirements of the statute of frauds.
The principal admission so relied upon is contained in the following letter:
"Lichfield, Me., Oct. 27, ’08.
Friend' Thurlow ;—
I arrived home this morning and received your letter. In reply will say you need not be one bit afraid. I told you I would buy your place and I shall do as I agreed. I have got a few things to do which will take me a day or two to do, and will telephone you the *129night before I will meet you and Mrs. Thurlow in Lewiston. I have been quite sick since I was away and should have been here before, but I was not able. Hoping everything will be all right, I remain,
Yours truly,
(Signed) F. L. Perry.
Care of J. F. Gilman.”
The other letters contained no additional terms and add nothing to the effect of the foregoing letter so far as it constitutes a memorandum under the statute.
About November 1st, 1908, the plaintiff and defendant met in Auburn where the plaintiff tendered a warranty deed of the farm to the defendant, who objected to receiving the deed at the time on the ground that the premises were incumbered by mortgages of which he was not informed at the time of the verbal agreement, and that he wished to see the lines himself. It was arranged that the mortgages should be discharged and that the lines should be pointed out to the defendant. This was done but the defendant has refused to purchase the farm.
The two defenses are, first, that there was no meeting of the minds of the parties in agreement, second, that there was no sufficient memorandum of contract under the statute of frauds.
It is unnecessary to consider the first defense as the written statements of the defendant do not contain all the necessary terms required by the statute to prove a contract for the sale of lands. R. S., chapter 113, section 1, paragraph IV. The letter of October 27th, taken in connection with the other correspondence, is sufficiently definite in its designation of the property, which is the subject of the contract, and contains a clear statement of an intention to purchase in accordance with the terms which had been previously agreed upon, but it fails to set out these terms and particularly omits any reference to the purchase price. It therefore amounts to nothing more than an admission that a verbal agreement previously made for the purchase of the plaintiff’s farm existed. To comply with the statute both in letter and in spirit, as must be done to maintain the action, it is necessary that all essential elements and terms of the contract *130be made to appear in writing signed by the party to be charged therewith or by some person thereunto lawfully authorized, in order that no part of the agreement needs to be proved by parol evidence. O’Donnell v. Leeman, 43 Maine, 158 ; Williams v. Robinson, 73 Maine, 186 ; Kingsley v. Siebreckt, 92 Maine, 25.
Among such essential terms the amount of the purchase price is to be included where the contract contains a stipulation as to price. Browne on Statute of Frauds, secs. 376-381.

Judgment for defendant.